TOWNSEND, District Judge.
The articles in question are: the large, strong, wing and tail feathers of the turkey. The collector classified them for duty under paragraph 443 of the act of 1890, as “ornamental feathers.” The importers protested, claiming that they were free of duty, under paragraph 689 of the free list, as “quills, prepared or unprepared, but not made up into complete articles.” A great deal of evidence was taken in this case as to commercial designation. It does not seem to me, however, that this evidence is of any importance, inasmuch as the articles in question are known in ordinary speech as “quills,” and fall within the definition thereof given in the various dictionaries; and inasmuch, further, as said paragraph 689 does not contain the qualifying words, “not otherwise specially provided for,” while paragraph 443 does contain said provision. 1 think it is .clear that these quills are specially provided for by said paragraph of the free list, and are therefore not dutiable as feathers not otherwise specially provided for. The decision of the board -of general appraisers is affirmed.